Richard S. Heller, J.
Claimant was the owner of 10 acres of land which adjoined the farm of his father, Wilson T. Day. (Day v. State of New York, 2 Misc 2d 761.)
The State appropriated 2.358 acres (see description in claim) and completely cut off an additional one-third acre, which is no longer available to the claimant.
The land taken was tillable land and its highest economic use was as a part of a farm.
The court has considered that certain fencing may be needed where none was used before. It has also considered the value of the land-locked parcel.
Claimant’s proof of damages offered at the trial exceeded the amount set forth in the claim. A motion was made to conform the claim to the proof, and the motion was granted without objection.
*764In the opinion of the court the fair and reasonable market value of claimant’s land before appropriation was $7,500, and the value after the appropriation was $5,475. Claimant has been damaged in the amount of $2,025.
Interest from June 15, 1954 to December 15, 1954 and from November 4,1955 to the date of entry of judgment.
The claim has not been assigned.
The court viewed the premises.
Submit findings.